EXHIBIT 10.3
[img022.jpg]
 
Premium Product Development Agreement
 
This Premium Product Development Agreement (the “Agreement”) is made as of the
____ day of __________, 2012 (the “Effective Date”), by and between Power
Brands, a California Limited Liability Company (“Power Brands”) and
_________________ , whose address is _______________________, (the “Client”).

RECITALS:
 
WHEREAS, Power Brands, by and through its officers, employees, agents,
representatives and affiliates, has expertise in the area of non-alcoholic
beverage product development, brand management, sales, marketing, distribution
and other matters relating to the non-alcoholic beverage industry; and
 
WHEREAS, the Client desires to avail itself of the expertise of Power Brands in
certain of the aforesaid areas.
 
NOW, THEREFORE, in consideration of and incorporating the foregoing recitals and
the covenants and conditions herein set forth, the parties hereto agree as
follows:
 
1. APPOINTMENT

The Client herby appoints Power Brands to render the product development
services described in section 2 hereof for the Term of this Agreement.

2. SERVICES
 
Product development process includes but is not limited to the following:
 
Product(s): The Premium Product Development Package includes formulation and
development of four (4) beverage products (four varieties).
 
Creative Brief: Meeting/conference call to determine and define brand identity
including packaging design, recipes/formulas, target demographic etc.
 
Executive Consultation: Client will receive 2 hours of consultation in person,
or via teleconference or videoconference, with a Power Brands executive to
thoroughly review the Client’s project and answer Client questions regarding key
product and category issues such as: branding, pricing/margin architecture,
consumer trends, sales strategies, marketing strategies, retail channel
development, manufacturing and logistics. Additional consultation will be billed
ad hoc at a rate of $500/hour.
 
 
1

--------------------------------------------------------------------------------

 
 
Label/Packaging Design: Power Brands will oversee the product label design
process through its network of independent graphic designers. One graphic
designer will be selected to take lead on the project. The design process may
include sketches, sourcing art specific to the design, identifying font
treatment or creating one, exploring layout options, creating tag lines and
other text for label (Branding), nutritional tables and ingredients statements.
The concept design process includes up to three (3) iterations of label design
to complete the label, with each iteration based on Client feedback. Any design
revisions after the third iteration will be negotiated between the Client and
designer and is subject to incremental expense.
 
Layflat artwork: Once Client has approved the concept design, the graphic
designer will create a layflat file suitable for printing which will include
back and side panel elements such as a nutritional panel, ingredient list, UPC
barcode (to be supplied by Client), and any sell (or “romance”) copy. The
layflat artwork process includes two (2) iterations prior to finalization.
 
Clients planning on distributing the product outside of the U.S. are responsible
for all language translation and regulatory labeling and packaging requirements
and guidelines pertaining to the local market.
 
Formula Research & Development:
 
a.
An R&D brief (Form A-1) will be created by Power Brands based on the direction,
recipes and samples received from Client. Power Brands in-house beverage
formulation laboratory will begin recipe formulation work upon completion of the
creative brief. Power Brands will work on this process in conjunction with
several companies that specialize in ingredients and raw materials for beverage
production. All companies that will assist Power Brands beverage scientists with
any part of the formulation process will be supplied with base samples, recipes
and a briefing by Power Brands. Usually between 1-3 rounds of samples are
required to complete product development. Final formulas will be converted into
bottling formulas for mass production.

 
b.
Each major component of the formulation is described in detail in Form A-1.
Client has up to 5 business days upon receiving first round bench samples to
modify any of these major components (i.e. flavors, colors, ingredients, etc.)
Upon receipt of the first round bench samples, Client can request up to three
(3) formulation revisions to adjust taste, ingredient levels, or other minor
elements. If the Client is able to come in-house for formulation work, three
formulation revisions will equal two four (4) hour in-house sessions. Any
formulation revision after the third iteration or second four-hour in-house
session is subject to incremental expense.

 
 
2

--------------------------------------------------------------------------------

 
 
Packaging Material Sourcing: Power Brands will provide supplier information for
bottles, caps, labels, cans, cartons and any other component that is used in the
manufacturing process for this brand. Power Brands has extensive data bases for
each component and will introduce Client to the recommended supplier for each
component. Client has up to 30 days from creative brief process described above
to finalize decision on packaging.
 
Contract Manufacturers: Power Brands will recommend manufacturer(s) who are
capable of running the specifications of Client’s new product i.e. machines that
are able to manage the chosen package style and have the correct processing
equipment for the ingredients selected.
 
Business Plan: A comprehensive business plan that includes an executive summary,
market analysis, basic marketing strategy, competitive analysis as well as a
profit and loss analysis for a three year period. This plan includes enough
information to explain the opportunity thoroughly to any interested investor and
can also be used as a guideline for running the business. The Business Plan
service also includes Power Brands participation in investor meetings and/or
conference calls, Power Brands consultation on business strategy and capital
raising activity, and up to three (3) revisions of the original draft.
 
No Legal Advice: Client hereby acknowledges that Power Brands will not provide
Client with any legal advice in connection with this engagement or the product
development services, and Client has been advised to seek, and Client is solely
responsible for obtaining, appropriate legal counsel to advise Client with
respect to any legal issues that may arise from time to time during the Term and
the course of this engagement, including, without limitation, with respect to
clearance, registration and protection of any intellectual property associated
with products developed for the Client and any legal issues affecting or
relating to Client’s business and operations (collectively, “Client’s Legal
Issues”). Power Brands hereby disclaims any and all responsibility in connection
with Client’s Legal Issues and Client expressly acknowledges and agrees that it
will not seek to hold Power Brands responsible therefore.
 
3. FEES
 
In consideration of performance of these services, Client agrees to pay Power
Brands a fixed fee (the “Fee”) to be paid in installments in accordance with the
schedule specified below. Power Brands acknowledges and agrees that the Fee
includes all labor and materials and that Client will not be obligated to pay
any additional charges for the services and deliverables described in Section 2
above.
 

Custom Beverage Formulation, Development & Business Plan:   $24,500 Consultation
  -$500.00

 
–
$15,000 (Fifteen thousand) deposit, $7,500 due after 30 days, remaining $2,000
due upon project completion (final product approved and business plan approved)

–
Shipping: Clients are responsible for shipping fees associated with the delivery
of product samples.

–
10% interest will be charged on late payments i.e. payment made more than 5
business days after due date.

 
 
3

--------------------------------------------------------------------------------

 
 
4. NON-SOLICITATION
 
Except with the express prior written consent of Power Brands, Client will not,
during the Term and for one (1) year thereafter, solicit any employee of Power
Brands to leave Power Brands’ employ, induce any consultant to sever the
consultant’s relationship with Power Brands, or solicit business from any of
Power Brands’ clients.
 
5. TERM; TERMINATION
 
This Agreement shall commence on the Effective Date and, subject to early
termination as set forth below, shall remain in full force and effect until each
party has fully performed all of its obligations under this Agreement (the
“Term”).
 
This Agreement may be terminated by Client without cause upon thirty (30) days
of prior written notice to Power Brands.
 
If either party materially defaults in the performance of its obligations under
this Agreement and fails to cure such default within thirty (30) days after
receiving written notice thereof, the non-defaulting party may immediately
terminate this Agreement.
 
In the event Client terminates Power Brands’ services without cause within two
(2) weeks after the Effective Date, Power Brands agrees to return 50% of
Client’s deposit via check addressed to the contact information provided in
Section 12.
 
By terminating this Agreement before paying Power Brands the entire Fee, Client
deems Power Brands’ services to be of an unusable standard, and therefore,
consistent with the terms of Section 7 below, Power Brands will retain ownership
of any materials produced by Power Brands for Client in lieu of final payment.
 
6. CONFIDENTIALITY
 
The parties hereby agree that the Non-Disclosure Agreement dated as of
____________, 2012 (“NDA”) entered into by and between the parties is
incorporated herein by reference and shall continue in full force and effect
throughout the Term of this Agreement and shall apply to all Information (as
defined in the NDA) provided by Client to Power Brands for purposes of this
Agreement.
 
 
4

--------------------------------------------------------------------------------

 

7. INTELLECTUAL PROPERTY
 
Client shall retain sole ownership of any and all ideas, concepts, plans,
recipes, formulas, product or packaging designs, and other information and
materials provided by Client to Power Brands for use by Power Brands in
connection with this Agreement (collectively, “Client IP”). In addition, upon
payment of the entire Fee to Power Brands, Client shall acquire full ownership
rights to all product and packaging designs, business plans, and other materials
produced by Power Brands in the performance of its obligations under this
Agreement (collectively, “Power Brands IP”). Accordingly, effective as of the
final payment of the Fee, Power Brands hereby assigns all of its right, title,
and interest in and to the Power Brands IP to Client and agrees to execute and
deliver all documents, and take all actions, as may be reasonably necessary to
fully vest in Client the rights to the Power Brands IP. If Client does not pay
the entire Fee, then Power Brands shall retain ownership of the Power Brands IP
and Client shall have no rights in the Power Brands IP except to the extent that
the Power Brands IP incorporates any Client IP. If Power Brands retains
ownership of such Power Brands IP, the rights of Power Brands to use such Power
Brands IP shall be subject to the rights of Client in any Client IP and
Information (as defined in the NDA) that may be incorporated into the Power
Brands IP, and nothing in this Agreement shall permit Power Brands to use or
disclose any such Client IP or Information for any purpose. However, from time
to time, Power Brands has other clients who have ideas, concepts, plans,
recipes, formulas, product or packaging designs, and other information and
materials similar to those contained in the Client IP (“Third Party Client IP”).
Client acknowledges and agrees that Power Brands is free to use Third Party
Client IP and to work on similar projects for other clients.
 
8. INDEMNIFICATION
 
Client shall indemnify and hold Power Brands harmless from and against any and
all claims, liabilities, demands, causes of action, damages, losses and
expenses, including, without limitation, reasonable attorneys’ fees and costs of
suit, arising out of or in connection with (i) Client’s business and the conduct
of any advertising, marketing or sales in connection therewith; (ii) the
negligent, illegal or intentional acts or omissions of Client or any of its
agents, contractors, servants or employees, (iii) the Client IP or use or
possession thereof, and/or (iv) the breach of any warranty or obligation of
Client hereunder.
 
9. ASSIGNMENT
 
Neither party to this Agreement can assign its interest herein (other than to an
affiliate or subsidiary) without the prior written consent of the other party,
and the granting of such consent is at the sole discretion of the granting
party.
 
 
5

--------------------------------------------------------------------------------

 
 
10. CONFLICT OF INTEREST
 
Power Brands and Client will exercise reasonable care and diligence to prevent
any actions or conditions which could result in a conflict with the other's best
interest.
 
11. CHOICE OF LAW
 
This Agreement shall be governed and interpreted in accordance with the laws of
the State of California.
 
12. NOTICES
 
All notices required or permitted to be delivered in connection with this
Agreement shall be in writing and shall be delivered to the following addresses.

To Power Brands:
 
Power Brands Consulting, LLC
16501 Sherman Way, Suite 225
Van Nuys, CA 91406
 

Attention: Darin Ezra   Chief Executive Officer    
Facsimile No.: (215) 243-8305
    To Client: _____________________   _____________________  
_____________________ Attention: _____________________     Facsimile No.:  

 
13. DISCLAIMER OF WARRANTIES; LIMITATION OF LIABILITY
 
POWER BRANDS PROVIDES ITS SERVICES PERFORMED HEREUNDER AND THE RESULTS AND
PROCEEDS THEREOF "AS IS" AND HEREBY EXPRESSLY DISCLAIMS ALL WARRANTIES,
EXPRESSED OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
NON-INFRINGEMENT AND ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE AS WELL AS IMPLIED WARRANTIES ARISING FROM COURSE OF DEALING
OR COURSE OF PERFORMANCE.
 
 
6

--------------------------------------------------------------------------------

 
 
IN NO EVENT SHALL POWER BRANDS OR ITS EMPLOYEES, OFFICERS AND/OR DIRECTORS BE
LIABLE FOR ANY CONSEQUENTIAL, SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE OR
EXEMPLARY DAMAGES, COSTS, EXPENSES, OR LOSSES (INCLUDING, WITHOUT LIMITATION,
LOST PROFITS), WHETHER OR NOT CLIENT HAS BEEN ADVISED OF THE POSSIBILITY
THEREOF. CLIENT AGREES THAT POWER BRANDS, ITS EMPLOYEES, OFFICERS AND DIRECTORS,
SHALL NOT BE LIABLE TO CLIENT FOR ANY ACTIONS, DAMAGES, CLAIMS, LIABILITIES,
COSTS, EXPENSES, OR LOSSES IN ANY WAY ARISING OUT OF OR RELATING TO THE
PERFORMANCE AND OR NONPERFORMANCE OF THIS AGREEMENT OR POWER BRANDS’ SERVICES
HEREUNDER FOR AN AGGREGATE AMOUNT IN EXCESS OF FEES ACTUALLY PAID BY CLIENT TO
POWER BRANDS FOR THE SERVICES PERFORMED IN ACCORDANCE WITH THIS AGREEMENT. NO
TERMS OF THIS AGREEMENT SHALL BENEFIT OR CREATE ANY RIGHT OR CAUSE OF ACTION IN
OR ON BEHALF OF ANY PERSON OR ENTITY OTHER THAN CLIENT AND POWER BRANDS. THE
PROVISIONS OF THIS PARAGRAPH SHALL APPLY REGARDLESS OF THE FORM OF ACTION,
DAMAGE, CLAIM, LIABILITY, COST, EXPENSE, OR LOSS, WHETHER IN CONTRACT, STATUTE,
TORT (INCLUDING, WITHOUT LIMITATION, NEGLIGENCE), OR OTHERWISE. THIS LIMITATION
SHALL APPLY NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED
REMEDY PROVIDED HEREIN.
 
14. STATUS AS INDEPENDENT CONTRACTOR
 
The parties to this Agreement are independent contractors, and no agency,
partnership, joint venture, or employee-employer relationship is intended or
created by this Agreement. Neither party shall have the power to obligate or
bind the other party.
 
15. GENERAL PROVISIONS
 
a.  
Modifications. No change or modification of this Agreement shall be valid and
binding upon the parties hereto unless such change or modification is in writing
and is signed by all of the parties hereto. No waiver of any term or condition
of this Agreement shall be valid and binding unless such waiver is in writing
and is signed by the party against whom it is sought to be enforced.

 
b.  
Binding Effect. This Agreement shall inure to the benefit of and shall be
binding upon the parties, their successors, and their permitted assigns.

 
c.  
Entire Agreement. Each party to this Agreement acknowledges that this Agreement
(together with the NDA) constitutes the entire agreement of the parties with
regard to the subject matter addressed in this Agreement, that this Agreement
supersedes all prior or contemporaneous agreements, discussions, or
representations, whether oral or written, with respect to the subject matter of
this Agreement, and that it should not rely on any promise, representation,
inducement, or warranty other than those expressly set forth herein.

 
 
7

--------------------------------------------------------------------------------

 
 
d.  
Severability. In the event any provision of this Agreement is held to be
unenforceable or invalid, such finding of unenforceability or invalidity shall
not affect the enforceability or validity of the remaining provisions of this
Agreement.

 
e.  
Force Majeure. Power Brands shall be excused from performance hereunder to the
extent that such performance is prevented, delayed, or obstructed by causes
beyond its reasonable control, including, without limitation, acts of any
federal, state, or local governmental authority; fires, floods, or other natural
disasters; strikes or labor unrest; terrorism or acts of war; degradation of
telecommunications service; severe weather conditions; or for any other matters
that are beyond Power Brands’ control, whether or not otherwise foreseeable.

 
f.  
Continuing Obligations. Each indemnity provided for herein shall survive the
termination of this Agreement for any reason whatsoever and each covenant which
provides for or permits performance hereunder after termination or by its nature
requires performance after termination shall survive the termination of this
Agreement.

 
g.  
Arbitration. In the event of any dispute or controversy arising out of or in any
way related to this Agreement, the matters referred to herein, or the services
to be rendered by Consultant pursuant to this Agreement, or in any way relating
to the claim of any third party against Consultant in connection with matters in
any way arising out of this Agreement (each, a “Dispute”), such Dispute shall be
settled exclusively by final and binding arbitration in Los Angeles, California
in accordance with the then current rules of the American Arbitration
Association (“AAA”). The parties agree that any and all Disputes that are
submitted to arbitration in accordance with this Agreement shall be decided by
one (1) neutral arbitrator who is a retired judge or attorney licensed to
practice law in California who is experienced in complex commercial
transactions. If the parties are unable to agree on an arbitrator, AAA shall
designate the arbitrator. The parties will cooperate with AAA and with one
another in selecting the arbitrator and in scheduling the arbitration
proceedings in accordance with applicable AAA procedures. Any award issued as a
result of such arbitration shall be final and binding between the parties
thereto and shall be enforceable by any court having jurisdiction over the party
against whom enforcement is sought. By entering into this Agreement, the parties
are waiving their constitutional right to have any Disputes decided in a court
of law or before a jury and waive the right of appeal, and instead of relying on
said rights, each party is solely and knowingly accepting the use of arbitration
as a means of resolution of any Disputes. The prevailing party in such
arbitration shall be awarded its costs and reasonable attorneys’ fees.

 
h.  
No Prejudice Against Drafter. The parties to this Agreement agree that this
Agreement was negotiated fairly between them at arm's length and that the final
terms of this Agreement are the product of the parties' negotiations. Each of
the parties has had the opportunity to seek the advice of independent legal
counsel, and has read and understood all of the terms and provisions of this
Agreement. The parties agree that this Agreement shall be deemed to have been
jointly and equally drafted by them, and that the provisions of this Agreement
therefore should not be construed against a party or parties on the grounds that
the party or parties drafted or was more responsible for drafting the
provision(s).

 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and date first written above.



Client:          
Sign:
          Name:           Title:           Date:           Power Brands
Consulting, LLC        
Sign:
          Name:           Title:           Date:    

 
9


--------------------------------------------------------------------------------